Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made by and between Open Lending
Corporation, a Delaware corporation (the “Company”), and John Flynn (the
“Executive”), and is effective as of August 28, 2020 (the “Effective Date”).

WHEREAS, effective as of the Effective Date, the parties intend this Agreement
to replace in all respects any other prior agreements between the Executive and
the Company regarding the subject matter herein, including without limitation
any offer letter, employment agreement or severance agreement; and

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms and
conditions contained herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The Company shall continue to employ the Executive and the Executive
shall continue to be employed by the Company pursuant to this Agreement
commencing as of the Effective Date and continuing until such employment is
terminated in accordance with the provisions hereof (the “Term”). The
Executive’s employment with the Company will continue to be “at will,” meaning
that the Executive’s employment may be terminated by the Company or the
Executive at any time and for any reason subject to the terms of this Agreement.

(b) Position and Duties. During the Term, the Executive shall serve as the
Chairman and Chief Executive Officer of the Company, and shall have such powers
and duties as may from time to time be prescribed by the Board of Directors of
the Company (the “Board”), provided that such duties are consistent with the
Executive’s position or other positions that the Executive may hold from time to
time. The Executive shall devote the Executive’s full working time and efforts
to the business and affairs of the Company. Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the prior written
approval of the Board, or engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
and do not materially interfere with the Executive’s performance of the
Executive’s duties or obligations to the Company (whether under this Agreement,
the Restrictive Covenant, any other agreement, applicable law or otherwise). To
the extent applicable, the Executive shall be deemed to have resigned from all
officer and board members positions that the Executive holds with the Company or
any or its respective subsidiaries and affiliates upon the termination of the
Executive’s employment for any reason and by which ever party. The Executive
shall execute any documents in reasonable form as may be requested by the
Company to confirm or effectuate any such resignations.



--------------------------------------------------------------------------------

2. Compensation and Related Matters.

(a) Base Salary. The Executive’s initial base salary rate shall be based on the
annualized rate of $500,000 per annum. The Executive’s base salary may be
subject to periodic review by the Board or the Compensation Committee of the
Board (the “Compensation Committee”). The Executive’s base salary in effect at
any given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices and schedule for senior executives.

(b) Incentive Compensation. Commencing in fiscal year 2021, the Executive shall
be eligible to receive cash incentive compensation as determined by the Board or
the Compensation Committee in its discretion. The Executive’s target annual
incentive compensation for fiscal year 2021 shall be eighty percent (80%) of the
Executive’s Base Salary. The Executive’s target annual incentive for future
fiscal years shall be in such percentage as determined from time to time by the
Board or Compensation Committee in its discretion (Executive’s target annual
incentive as the same may be adjusted from year to year shall be referred to
herein as, the “Target Incentive Compensation”). The actual amount of the
Executive’s annual incentive compensation, if any, shall be determined in the
sole discretion of the Board or the Compensation Committee, subject to the terms
of any applicable incentive compensation plan that may be in effect from time to
time. Except as otherwise provided herein or in any applicable incentive
compensation plan, to earn any incentive compensation in respect of a given
calendar year, the Executive must be employed by the Company in good standing on
the day such incentive compensation is paid. Subject to the foregoing, annual
incentive compensation in respect of a given calendar year shall be paid to the
Executive no later than March 15 of the year following the year to which such
annual incentive compensation relates.

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

(d) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms and conditions of such plans. The
Company’s employee benefit plans may be modified or terminated at any time in
the Company’s sole discretion.

(e) Paid Time Off. The Executive shall be entitled to paid time-off in
accordance with the Company’s applicable paid time off/paid vacation policy for
executives, as may be in effect and/or which may be modified or adjusted from
time to time. The Executive shall also be entitled to all paid holidays given by
the Company to its executives. Unless otherwise required by applicable Company
policy or applicable law, any accrued unused vacation days or paid time off
remaining at the end of a given year or when the Executive’s employment
terminates shall be forfeited and not paid out.

 

2



--------------------------------------------------------------------------------

(f) Long-Term Incentive Compensation. Commencing in fiscal year 2021, the
Executive will be eligible for long-term incentive awards commensurate with the
Executive’s position and performance, in the discretion of the Board or the
Compensation Committee (an “LTI Award”). The Executive’s annual long-term
incentive target award amount for the fiscal year 2021 will be $1,750,000.
Subject to the approval of the Board or the Compensation Committee, the Company
will grant such LTI Award to the Executive in the form of restricted stock
units, of which (a) 40% will vest ratably over four (4) years from the grant
date (“Time-Based RSUs”), and (b) 60% will vest subject to the achievement of
certain performance criteria over a 3-year performance period
(“Performance-Based RSUs”), as determined by the Board or the Compensation
Committee in its discretion. The Time-Based RSUs and Performance-Based RSUs
shall be subject to the provisions of the Company’s 2020 Stock Option and
Incentive Plan and the applicable restricted stock unit agreements (each, a “RSU
Agreement”), including but not limited to the vesting schedule or conditions
(including any applicable performance metrics), acceleration provisions and
employment termination provisions of the Plan and the RSU Agreement. The Plan
and the RSU Agreement(s) are referred collectively to as the “Equity Documents.”
The size, type, and terms of any future LTI Award shall be determined by the
Board or the Compensation Committee in its discretion.

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(b) Disability. The Company may terminate the Executive’s employment if the
executive experiences a Disability. For purposes of this Agreement, “Disability”
shall mean he is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 120 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether,
during any period, the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall, for the purposes of this Agreement, be deemed to be conclusive of the
issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of whether the Executive is disabled shall be binding on the
Executive. Nothing in this Section 3(b) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

3



--------------------------------------------------------------------------------

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean any of the following: (i) conduct by the Executive constituting a material
act of misconduct in connection with the performance of the Executive’s duties,
including, without limitation, (A) willful failure or refusal to perform
material responsibilities that have been requested by the Board, (B) dishonesty
to the Board, with respect to any material matter, or (C) misappropriation of
funds or property of the Company or any of its subsidiaries or affiliates other
than the occasional, customary and de minimis use of Company property for
personal purposes; (ii) the commission by the Executive of, or plea of guilty or
no lo contendere to, (A) any felony or (B) a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; (iii) any conduct by the Executive,
regardless of whether or not in the course of the Executive’s employment, that
would reasonably be expected to result in material injury or material
reputational harm to the Company or any of its subsidiaries and affiliates if
the Executive were to continue to be employed in the Executive’s position;
(iv) continued unsatisfactory performance or non-performance by the Executive of
the Executive’s duties hereunder (other than by reason of the Executive’s
physical or mental illness, incapacity or Disability) that has continued for
more than 30 days following written notice of such unsatisfactory performance or
non-performance from the Board; (v) a breach by the Executive of any of the
provisions contained in Section 7 of this Agreement, the Restrictive Covenants
Agreement (as defined below) or any other Continuing Obligations (as defined
below); (vi) a breach by the Executive of any fiduciary duty and/or duty of
loyalty to the Company or any of its subsidiaries or affiliates; (vii) a
material violation by the Executive of the Company’s written employment policies
(including, but not limited to, any violation of any written equal employment
opportunity policy or any written policy prohibiting discrimination, harassment
or retaliation) or corporate governance policies; or (viii) the Executive’s
failure to cooperate with a bona fide internal investigation or an investigation
by regulatory or law enforcement authorities after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation.

(d) Termination by the Company Without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement that does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or Disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause.

(e) Termination by the Executive. The Executive may terminate the Executive’s
employment hereunder at any time for any reason including, but not limited to,
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with and completed all steps of the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events
without the Executive’s consent (each a “Good Reason Condition”): (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary, except for across-the-board
salary reductions based on the

 

4



--------------------------------------------------------------------------------

Company’s financial performance similarly affecting all or substantially all
senior management employees of the Company; (iii) a requirement that the
Executive work primarily from an office or geographic location that is beyond a
50 mile radius from the office or geographic location at which the Executive
primarily provides services to the Company; or (iv) a material breach of this
Agreement by the Company.

The “Good Reason Process” means and consists of the following steps: (i) the
Executive reasonably determines in good faith that a Good Reason Condition has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason Condition within 60 days of Executive learning of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period of not less than 30 days
following such notice (the “Cure Period”), to remedy the Good Reason Condition;
(iv) notwithstanding such efforts, the Good Reason Condition continues to exist;
and (v) the Executive terminates the Executive’s employment within 30 days after
the end of the Cure Period. If the Company cures the Good Reason Condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement being relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated due to the Executive’s death, the date of
the Executive’s death; (ii) if the Executive’s employment is terminated on
account of Disability under Section 3(b) or by the Company for Cause under
Section 3(c), the date on which Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Company without Cause under
Section 3(d), 30 days after the date on which a Notice of Termination is given
or the date specified by the Company in the Notice of Termination provided it is
more than 30 days after the date on which the Notice of Termination is given;
(iv) if the Executive’s employment is terminated by the Executive under
Section 3(e) other than for Good Reason, 30 days after the date on which a
Notice of Termination is given; and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) for Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in or constitute a
termination by the Company for purposes of this Agreement; provided, however,
that in such event, the Company shall continue to pay the Executive his Base
Salary for such 30-day period in lieu of the Executive’s active employment
during such period (or any portion thereof as determined by the Company).

 

5



--------------------------------------------------------------------------------

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason and by whichever party, the Company shall pay or
provide to the Executive (or to the Executive’s authorized representative or
estate) (i) any Base Salary earned but not yet paid through the Date of
Termination; (ii) unpaid expense reimbursements (subject to, and in accordance
with, Section 2(c) of this Agreement); and (iii) any vested benefits the
Executive may have under any employee benefit plan of the Company through the
Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans (collectively, the
“Accrued Benefits”).

(b) Executive’s Death or Termination by Company as a Result of Executive’s
Disability. If the Executive dies or the Executive’s employment hereunder is
terminated by Company as a result of the Executive’s Disability, then, in
addition to the Accrued Benefits, the Executive shall be entitled to a pro rata
portion of the Executive’s Target Incentive Compensation set forth in
Section 2(b) hereof, based upon the number of days the Executive was employed
during the Company’s fiscal year for which such Target Incentive Compensation is
computed, to the extent the goals applicable to such Target Incentive
Compensation are actually met for the fiscal year in question, which shall be
payable at the same time such Target Incentive Compensation would have been paid
under Section 2(b) hereof.

(c) Termination by the Company without Cause or by the Executive for Good Reason
Outside the Change in Control Period. During the Term, if the Executive’s
employment is terminated by the Company without Cause as provided in
Section 3(d), or the Executive terminates the Executive’s employment for Good
Reason as provided in Section 3(e), each outside the Change in Control Period
(as defined below), then, in addition to the Accrued Benefits, and subject to
(i) the Executive signing, not revoking and complying with a separation
agreement, in a form and manner satisfactory to the Company, which shall
include, among other provisions, a general release of claims against the Company
and all related persons and entities, confidentiality, return of property and
non-disparagement obligations, a reaffirmation of all of the Executive’s
Continuing Obligations (as defined below), and shall provide that if the
Executive breaches any of the Continuing Obligations, all payments of the
Severance Amount (as defined below) shall immediately cease (the “Separation
Agreement and Release”) and (ii) the Separation Agreement and Release becoming
effective and irrevocable, all within 60 days after the Date of Termination (or
such shorter period as set forth in the Separation Agreement and Release), the
Company will pay or provide (as applicable) the following (collectively, the
“Severance Pay and Benefits”):

(i) the Company shall pay the Executive an amount equal to twenty-four
(24) months of the Executive’s Base Salary (the “Severance Amount”).
Notwithstanding the foregoing, if the Executive breaches any of the Continuing
Obligations (as defined below), all payments of the Severance Amount may be
terminated by the Company without affecting the other provisions of the
Separation Agreement and Release; and

 

6



--------------------------------------------------------------------------------

(ii) if the Executive was participating in the Company’s group health, dental
and/or vision plans immediately prior to the Date of Termination and properly
elects to continue health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then, subject to the
Executive’s copayment of the premium amounts at the applicable active employees’
rate, the Company shall pay to the group health plan provider, the COBRA
provider or the Executive a monthly payment equal to the monthly employer
contribution that the Company would have made to provide health insurance to the
Executive if the Executive had remained employed by the Company until the
earliest of the following: (i) the eighteen-month anniversary of the Date of
Termination; (ii) the Executive’s eligibility for group medical plan benefits
under any other employer’s group medical plan or otherwise through other
employment; or (iii) the cessation of the Executive’s continuation coverage
rights under COBRA. Notwithstanding the foregoing, if the Company determines at
any time that its payments pursuant to this paragraph may be taxable income to
the Executive or that it cannot pay such amounts to the group health plan
provider or the COBRA provider (if applicable) without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then the Company may convert such payments to payroll payments
directly to the Executive for the time period specified above; and such payments
shall be subject to tax-related deductions and withholdings and shall be paid on
the Company’s regular payroll dates. Any other premiums or costs of COBRA
continuation coverage not provided above (including, without limitation, for any
COBRA coverage after the time period set forth above) shall be at the sole
expense of the Executive.

(iii) The amounts payable under this Section 4(c) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. The Company shall pay the amounts contemplated by Section 4(c)(ii)
each month at the time the Company normally pays the Company’s group health
provider on behalf of its remaining active employees, except as otherwise
provided in Section 4(c)(ii) if such payments are made directly to the Employee.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

5. Change in Control Payment and Benefits. The provisions of this Section 5 set
forth certain terms of an agreement reached between the Executive and the
Company regarding the Executive’s rights and obligations upon the occurrence of
a Change in Control of the Company. These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to the
Executive’s assigned duties and the Executive’s objectivity during the pendency
and after the occurrence of any such event. The provisions of this Section 5
shall apply in lieu of, and expressly supersede, the provisions of Section 4(c)
if (i) the Executive’s employment is terminated either by the Company without
Cause as provided in Section 3(d) or by the Executive for Good Reason as
provided in Section 3(e) and (ii) the Date of

 

7



--------------------------------------------------------------------------------

Termination occurs upon, immediately prior to or within twelve (12) months after
the occurrence of the first event constituting a Change in Control (such period,
the “Change in Control Period”). These provisions shall terminate and be of no
further force or effect immediately after the end of the Change in Control
Period.

(a) Change in Control. During the Term, if the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d) or the
Executive terminates the Executive’s employment for Good Reason as provided in
Section 3(e) and in each case the Date of Termination occurs during the Change
in Control Period, then, in addition to the Accrued Benefits, and subject to the
Executive signing, not revoking and complying with the Separation Agreement and
Release and the Separation Agreement and Release becoming irrevocable, all
within 60 days after the Date of Termination, the Company will pay or provide
(as applicable) the following (collectively, the “Change in Control Payment and
Benefits”):

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
one and a half (1.5) times the sum of (A) the Executive’s then current Base
Salary (or the Executive’s Base Salary in effect immediately prior to the Change
in Control, if higher) plus (B) the Executive’s Target Incentive Compensation
for the then-current year (or the Executive’s Target Incentive Compensation in
effect immediately prior to the Change in Control, if higher); and

(ii) if the Executive was participating in the Company’s group health, dental
and/or vision plans immediately prior to the Date of Termination and properly
elects to continue health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then, subject to the
Executive’s copayment of premium amounts at the applicable active employee’s
rate, the Company shall pay to the group health plan provider, the COBRA
provider or the Executive a monthly payment equal to the monthly employer
contribution that the Company would have made to provide health insurance to the
Executive if the Executive had remained employed by the Company until the
earliest of the following: (i) the eighteen (18) month anniversary of the Date
of Termination; (ii) the Executive’s eligibility for group medical plan benefits
under any other employer’s group medical plan or otherwise through other
employment; or (iii) the cessation of the Executive’s continuation coverage
rights under COBRA. Notwithstanding the foregoing, if the Company determines at
any time that its payments pursuant to this paragraph may be taxable income to
the Executive or that it cannot pay such amounts to the group health plan
provider or the COBRA provider (if applicable) without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then the Company may convert such payments to payroll payments
directly to the Executive for the time period specified above; and such payments
shall be subject to tax-related deductions and withholdings and shall be paid on
the Company’s regular payroll dates. Any other premiums or costs of COBRA
continuation coverage not provided above (including, without limitation, for any
COBRA coverage after the time period set forth above) shall be at the sole
expense of the Executive.

 

8



--------------------------------------------------------------------------------

(iii) The amounts payable under this Section 5(a) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b) Additional Limitation.

(i) Notwithstanding anything in this Agreement to the contrary, if the amount of
any compensation, payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Executive becomes subject to
the excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the Executive receiving a higher After
Tax Amount (as defined below) than the Executive would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c)
shall be reduced before any amounts that are subject to calculation under Treas.
Reg. §1.280G-1, Q&A- 24(b) or (c).

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes that could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive, absent manifest error or omission.

 

9



--------------------------------------------------------------------------------

(c) Definitions. For purposes of this Section 5, the term “Change in Control”
shall mean a “Sale Event” as defined in the Company’s 2020 Stock Option and
Incentive Plan.

6. Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the twenty percent (20%)
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). This right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

10



--------------------------------------------------------------------------------

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Restrictive Covenants and Continuing Obligations. For purposes of this
Section 7, unless otherwise expressly indicated, references to the Company shall
include, individually and collectively, the Company, its subsidiaries and
affiliates, and its and their predecessors (including Open Lending, LLC),
successors and assigns. For purposes of this Agreement, the Executive’s
obligations, covenants and restrictions in this Section 7 and those that arise
in any other agreement relating to (or containing provisions relating to)
confidentiality, assignment of inventions, non-competition, non-solicitation
and/or any other restrictive covenants, and/or that arise, under applicable law,
shall collectively be referred to as the “Continuing Obligations.” For avoidance
of doubt, this Section 7 is in addition to and supplements (and is supplemented
by) and does not supersede or limit (and is not superseded or limited by) any
such other agreements and Continuing Obligations; provided, however, this
Section 7 shall be deemed to fully amend and restate (and thereby supersede and
replace) that certain Employee Confidentiality & Non-Competition Agreement,
dated [Date], by and between the Executive and Open Lending, LLC.

(a) Proprietary Information. The Executive acknowledges, understands and agrees
that, in the course of the Executive’s employment he will be informed of,
provided with, utilize on the Company’s behalf, develop and will have access to
information concerning the Company and its businesses, customers, business
relationships, plans, technology, trade secrets, and financial, business and
legal affairs which the Company has not released to the general public, is not
generally known to the public or in the industry, has been and will be developed
by the Company at great expense, is a valuable competitive asset of the Company,
constitutes a “trade secret” under applicable law and/or the disclosure of which
or use of which (other than for the benefit of the Company) could result in a
competitive disadvantage to the Company or otherwise could negatively affect the
Company (collectively, “Proprietary Information”). The Executive understands
that all Proprietary Information (and all materials that constitute, comprise or
contain such information) is and will be the exclusive property of the Company.
By way of illustration and not limitation, Proprietary Information includes such
information and materials regarding or constituting: (i) corporate, legal and
financial information, including plans, strategies, developments, methods,
policies, resolutions, negotiations, contracts, litigation, claims, performance
data, debt arrangements, equity structure, investors and holdings, and
purchasing, pricing and sales data; (ii) customer and client information,
including prices, terms and conditions of the

 

11



--------------------------------------------------------------------------------

Company’s arrangements or contracts with its clients and customers, the
identities, needs, preferences and requirements of the Company’s clients and
customers and their use of the Company’s systems, products and/or services, the
nature, extent and particulars of the business dealings between the Company and
its clients and customers, client and customer lists and contact information,
and any other information provided to the Company by its clients and customers
under obligation of confidentiality; (iii) marketing and performance
information, including strategies, methods, pricing policies and price lists,
cost and performance data, financial results, planning data, customers, clients
and prospects contacts, lists and preferences, referral sources and information,
vendor and supplier lists, contacts and preferences, and market or sales
analyses, projections, reports, or forecasts; (iv) operational, technological,
product and service information, including plans, specifications, manuals,
forms, templates, software, source code, object code, designs, research,
developments, methods, procedures, formulas, algorithms, discoveries,
inventions, improvements, intellectual property, innovations, concepts, ideas,
and system, product and/or service specifications, features, advantages,
disadvantages and/or limitations; and (v) personnel information, including
personnel lists, reporting or organizational structure, resumes, personnel data,
compensation structure, performance evaluations and termination arrangements or
documents. Proprietary Information also includes (x) any and all information
received in confidence by the Company from its clients, customers, distributors
or suppliers or other third parties; (y) any and all information which the
Company instructs the Executive to keep confidential and/or not to discuss with
or disclose to anyone outside the Company (including customers); and (z) any and
all information received in confidence by the Company from its customers or
suppliers or other third parties. Notwithstanding the foregoing, Proprietary
Information does not include any information that is in the public domain,
unless due to breach of the Executive’s duties and restrictions under this
Section 7 hereof or otherwise owing to the Company.

(b) Confidentiality. The Executive understands, acknowledges and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Proprietary Information; and
that the Company is hereby agreeing to provide the Executive with access
Proprietary Information as and in consideration of the Executive’s agreement to
the Executive’s restrictions, covenants and obligations under this Section 7. At
all times, both during and after the Executive’s employment with the Company,
the Executive will keep in confidence and trust all such Proprietary
Information, and will not use or disclose any such Proprietary Information
without the written consent of the Board, except as may be authorized by the
Board or necessary in the ordinary course of performing the Executive’s duties
for the Company or as may be required by law or legal process. The Executive
agrees to take reasonable security measures to prevent accidental or
unauthorized use or disclosure of Proprietary Information.

(c) Documents, Records, and Other Company Property. All documents, records,
files, data, computer files, software, all copies of the foregoing (in any form
or format, whether hard-copy, electronic, digital or otherwise), apparatus,
computers, cell phones, tablets, personal data assistants (PDAs) and similar
devices, equipment, keys, access cards, credit cards, and other physical
property, whether or not pertaining to,

 

12



--------------------------------------------------------------------------------

constituting or containing Proprietary Information, which are furnished to the
Executive by the Company, to which the Executive otherwise has access, or which
are produced by the Executive in connection with the Executive’s employment are,
will be and remain the sole property of the Company. The Executive will return
to the Company all such materials and property (and all copies) as and when
requested by the Company. In any event, the Executive will return all such
materials and property in the Executive’s possession, custody or control
immediately upon any termination of the Executive’s employment for any reason
(whether terminated by the Company or the Executive). The Executive will not
retain with the Executive any such material or property or any copies thereof
after such termination except as expressly authorized by the Company in writing
(signed by a duly authorized representative of the Board).

(d) Ownership and Assignment of Inventions and Developments.

(i) The Executive has made and will make full and prompt disclosure to the
Company of all inventions, discoveries, designs, developments, methods,
processes, modifications, improvements, algorithms, software code, databases,
computer programs, formulae, techniques, trade secrets, graphics or images,
audio or visual works, and other works of authorship (collectively
“Developments”), whether or not patentable or copyrightable, created, made,
conceived or reduced to practice by the Executive (alone or jointly with others)
or under the Executive’s direction during the Executive’s employment with the
Company (whether under this Agreement or any other prior or subsequent
employment with the Company). The Executive acknowledges that all work performed
by the Executive during his/her employment or any other service relationship
with the Company has been, is and will be on a “work for hire” basis, and the
Executive has assigned and hereby does assign and transfer (and to the extent
any such assignment cannot be made at present, will and assign and transfer) to
the Company, its successors and assigns, all of the Executive’s right, title and
interest in all Developments described above, that (A) relate to the business of
the Company or any of the products, systems or services being researched,
developed, manufactured, marketed, provided or sold by the Company or which may
be used with such products, systems or services; or (B) result from tasks
assigned or delegated to the Executive by the Company; or (C) result from the
use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company (“Company-Related Developments”), and
all related patents, patent applications, trademarks and trademark applications,
copyrights and copyright applications, and other intellectual property rights in
all countries and territories worldwide and under any international conventions
(“Intellectual Property Rights”).

(ii) To preclude any possible uncertainty, the Executive has set forth on
Exhibit A a complete list of Developments that the Executive has, alone or
jointly with others, conceived, developed or reduced to practice prior to the
commencement of the Executive’s employment or other service relationship with
the Company that the Executive considers to be the Executive’s property or the
property of third parties and that the Executive wishes to have excluded from
the scope of this Agreement (“Prior Inventions”). If disclosure of any such
Prior Inventions would cause the Executive to violate any prior confidentiality
agreement, the Executive understands that the Executive

 

13



--------------------------------------------------------------------------------

is not to list such Prior Inventions in Exhibit A but is only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. The Executive has also listed on Exhibit A all patents and
patent applications in which the Executive is named as an inventor, other than
those which have been assigned to the Company (“Other Patent Rights”). If no
such disclosure is attached, the Executive represents that there are no Prior
Inventions or Other Patent Rights. If, in the course of the Executive’s
employment with the Company, the Executive has incorporated or incorporates a
Prior Invention into a Company product, process or machine or other work done
for the Company, the Executive hereby grants to the Company a nonexclusive,
royalty-free, paid-up, irrevocable, worldwide license (with the full right to
sublicense) to make, have made, modify, use, sell, offer for sale and import
such Prior Invention. Notwithstanding the foregoing, the Executive will not
incorporate, or permit to be incorporated, Prior Inventions in any
Company-Related Development without the Company’s prior written consent (from a
duly authorized member of the Board).

(iii) This Agreement does not obligate the Executive to assign to the Company
any Development which, in the sole judgment of the Company reasonably exercised,
was or is developed entirely on the Executive’s own time and does not relate to
the business efforts or research and development efforts in which, during the
period of the Executive’s employment (or other relationship) with the Company,
the Company actually is engaged or reasonably would be engaged, and does not
result from the use of premises or equipment owned or leased by the Company.
However, the Executive will also promptly disclose to the Company any such
Developments for the purpose of determining whether they qualify for such
exclusion. The Executive understand that, to the extent this Agreement is
required to be construed in accordance with the laws of any state which
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this Section 7 will be interpreted not to apply
to any invention which a court rules and/or the Company agrees falls within such
classes. The Executive also hereby waives all claims to any moral rights or
other special rights which the Executive may have or accrue in any
Company-Related Developments.

(iv) Both during and after the Executive’s employment with the Company, the
Executive will cooperate fully with the Company with respect to the procurement,
maintenance and enforcement of Intellectual Property Rights in Company-Related
Developments. The Executive will sign, both during and after the Term, all
papers, including without limitation copyright applications, patent
applications, declarations, oaths, assignments of priority rights, and powers of
attorney, which the Company may deem necessary or desirable in order to protect
its rights and interests in any Company-Related Development. If the Company is
unable, after reasonable effort, to secure the Executive’s signature on any such
papers, the Executive hereby irrevocably designates and appoints each officer of
the Company and the Chairman of the Board as the Executive’s agent and
attorney-in-fact to execute any such papers on the Executive’s behalf, and to
take any and all actions as the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.

 

14



--------------------------------------------------------------------------------

(e) Non-Competition.

(i) During the Executive’s employment with the Company and during the
twenty-four (24) month period immediately after the termination of such
employment (regardless of the reason for the termination, and regardless of
whether such termination is by the Executive or the Company) (the
“Non-Competition Period”), the Executive shall not (without the prior written
consent of the Company, in writing signed by a duly authorized representative of
the Board), directly or indirectly, whether on the Executive’s own behalf or on
behalf of any person or entity, whether as an owner, partner, shareholder,
consultant, agent, employee, director, advisor, volunteer, co-venturer or
otherwise, engage, participate, assist or invest in, or be employed or engaged
with or by any person or entity engaged in, any Competing Business (as
hereinafter defined).

(ii) For purpose of the foregoing, a person or entity is or is engaged in a
“Competing Business” is if he/she or it is engaged (or actively seeking or
planning to engage) in any way in the business of developing, manufacturing,
producing, offering, selling, marketing, providing, distributing, performing,
licensing, supporting, or soliciting business for (A) automated lending services
through loan analytics, risk-based pricing, risk modeling and/or automated
decision technology, and/or (B) any product, service or system that is
competitive with, the same as, similar to, performs, serves or provides a
similar function as, or can be used as a reasonable or competitive substitute or
replacement for, any product, service or system offered, sold, provided,
marketed, distributed, developed, manufactured, produced, performed, supported,
licensed, or that is being developed or is the subject of active planning by the
Company at any time during my employment with the Company (each a “Competitive
Product or Service”)

(iii) The foregoing restrictions under this Section 7(e) shall be limited to
(A) the United States and (B) those foreign countries in which the Company
(itself or through it subsidiaries, affiliates or related entities) develops,
produces, manufactures, performs, provides, sell or solicits business for its
products, services or systems at any time during the Executive’s employment with
the Company. Nothing herein shall preclude the Executive from owning up to one
percent (1%) of the outstanding stock of a publicly held corporation which is
engaged in a Competing Business.

(f) Non-Solicitation. During the Executive’s employment with the Company and
during the twenty-four (24) month period immediately after the termination of
such employment (regardless of the reason for the termination, and regardless of
whether such termination is by the Executive or the Company) (the
“Non-Solicitation Period”), the Executive shall not (without the prior written
consent of the Company, in writing signed by a duly authorized representative of
the Board), directly or indirectly, whether on the Executive’s own behalf or on
behalf of any person or entity:

(i) (A) solicit, induce, encourage, persuade, or procure any customer, active
prospective customer or supplier of the Company to terminate, reduce, postpone,
not enter, divert, or otherwise modify adversely to the Company its business
relationship or dealings with or patronage of the Company, or otherwise
interfere with such customer’s, prospect’s or contracts, relationship or
dealings with the Company, (B) contact or solicit any such customer, prospective
customer or supplier of the Company in connection with a Competing Business
and/or any Competitive Product or Service, or (C) sell, provide, perform, offer,
accept or promote any service, product or system to any such customer or
prospective customer of the Company that is a Competitive Product or Service or
that otherwise competes with the Company or any of its products, services or
systems; or

 

15



--------------------------------------------------------------------------------

(ii) (A) hire, employ, engage or solicit for hire, employment or engagement any
officer, director, executive, employee, consultant, contractor or agent of the
Company (or any person who was employed or engaged by the Company at any time
during the final six (6) months of the Executive’s employment with the Company);
or (B) solicit, induce, encourage, persuade or procure any employee, consultant,
contractor, vendor, supplier, distributor or agent of the Company to cease, give
up, terminate, limit, postpone, divert, reduce or not to commence or continue
his/her or its employment, engagement, business, dealings, or other business
relationship with the Company, or otherwise interfere with such person or
entity’s contract or business relationship with the Company.

(g) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party that restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business in a manner that would
interfere with or inhibit the Executive’s ability to perform the Executive’s
duties to the Company. The Executive represents to the Company that the
Executive’s execution of this Agreement, the Executive’s employment with the
Company and the performance of the Executive’s proposed duties for the Company
will not violate any obligations the Executive may have to any such previous
employer or other party. In the Executive’s work for the Company, the Executive
will not disclose or make use of any information in violation of any agreements
with or rights of any such previous employer or other party, and the Executive
will not bring to the premises of the Company any copies or other tangible
embodiments of non-public information belonging to or obtained from any such
previous employment or other party.

(h) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in (i) the
defense or prosecution of any claims or actions now in existence or that may be
brought in the future against or on behalf of the Company that relate to events
or occurrences that transpired while the Executive was employed by the Company,
and (ii) the investigation, whether internal or external, of any matters about
which the Company believes the Executive may have knowledge or information. The
Executive’s full cooperation in connection with such claims, actions or
investigations shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority that relates to events or occurrences that transpired while
the Executive was employed by the Company. The Company shall reimburse the
Executive for any reasonable, pre-approved out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(h).

 

16



--------------------------------------------------------------------------------

(i) Reasonableness of Restrictive Covenants. The Executive understands,
acknowledges and agrees that he is being employed in a significant, senior and
high-level position of the utmost trust and confidence; that his services to the
Company are special, unique and of extraordinary value; and that, by virtue of
his employment, position, duties and responsibilities, he will be provided with,
have access to, learn, develop and use (all on the Company’s behalf) the
Company’s trade secrets and its other Proprietary Information, has duties and
responsibilities to develop, enhance and preserve the Company’s customer and
other business relationships and good will, and will derive significant personal
value and opportunities by virtue of such information, employment, duties,
responsibilities and access. The Executive further understands, acknowledges and
agrees that the covenants, obligations and restrictions contained in Sections
7(a)-(f) (the “Restrictive Covenants”) (i) are intended to protect the Company’s
legitimate business interests including, without limitation, its Proprietary
Information, customer, employee and business relationships, and goodwill; and
agrees that such obligations and restrictions (and the scope of precluded
activities, geographic scope and duration thereof) are necessary, reasonable and
appropriate for this purpose; (ii) were and are a material condition and
inducement for the Company to employ the Executive, to enter into (and to
perform the Company’s obligations under) this Agreement and to provide the
Executive with Proprietary Information; and (iii) are in consideration of and
ancillary to the Company’s agreement to provide the Executive with such
Proprietary Information and of the Executive’s employment with the Company under
this Agreement and the additional good and valuable consideration and
opportunities provided to the Executive as set forth in this Agreement.

(j) Enforcement; Injunctive Relief. The Executive also understands, acknowledges
and agrees that (i) it would be difficult to measure any damages caused to the
Company which might result from any breach by the Executive of the Restrictive
Covenants, that the Company would be irreparably harmed by such breach, and
that, in any event, money damages would be an inadequate remedy for any such
breach; (ii) without the restrictions set forth in the Restrictive Covenants,
the Executive would be in a position to compete unfairly with the Company, and
(iii) the Executive’s education and experience are such that the restrictions
set forth in the Restrictive Covenants will not interfere with the Executive’s
ability to earn a livelihood nor impose an undue or unreasonable hardship on the
Executive. Accordingly, the Executive agrees and consents that, in addition to
all other remedies (in law or equity, for monetary damages or otherwise), the
Company shall be entitled to temporary, preliminary and permanent injunctive
relief or other appropriate equitable relief to restrain or enjoin any such
breach or threatened breach without showing or proving any actual damage to the
Company; and that, notwithstanding anything to the contrary in Section 8 below,
the Company may seek any such temporary, preliminary or permanent injunctive
relief in and from a court of competent jurisdiction. In any such action to
enforce any of the Continuing Obligations, the prevailing party shall be
entitled to an award of its reasonable attorneys’ fees and costs.

 

17



--------------------------------------------------------------------------------

(k) Severability. Each covenant, restriction, provision and sub-part of this
Section 7 (including, without limitation each of sub-sections 7(a)-(f) and the
sub-parts thereof) is and is intended to be a separate and severable covenant
and restriction. If any covenant, restriction, portion or provision of this
Section 7 shall to any extent be declared illegal or unenforceable by a court or
arbitrator of competent jurisdiction, then it is the intention and the desire of
the Parties that such covenant, restriction, portion or provision shall be
severed from the remainder of this Agreement and the remainder of this Agreement
and this Section 7, and the application of such covenant, restriction, portion
or provision in circumstances other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby and shall be valid,
enforceable and enforced to the fullest extent permitted by law. In the event
that any covenant, restriction, portion or provision of this Section 7 is
determined by a court or arbitrator of competent jurisdiction to be
unenforceable by reason of excessive duration, geographic scope, or scope of
activities covered/prohibited, it is the intent of the Parties (and the Parties
request) that such court or arbitrator shall (unless otherwise prohibited by
law) modify or interpret such restriction, covenant, provision or portion so
that it will be deemed to extend only over the maximum duration, geographic
scope and scope of activities as to which it may be enforceable and shall be so
enforced. It is the intent of the Parties that all of the covenants,
restrictions, portions and provisions of this Section 7 shall be enforceable to
the full extent permitted by applicable law.

(l) Protected Disclosures and Other Protected Action; Defend Trade Secret Act
Notice. Nothing in this Agreement shall be interpreted or applied to prohibit
the Executive from making any good faith report to any governmental agency or
other governmental entity (a “Government Agency”) concerning any act or omission
that the Executive reasonably believes constitutes a possible violation of
federal or state law or making other disclosures that are protected under the
anti-retaliation or whistleblower provisions of applicable federal or state law
or regulation. In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company. In addition, for the avoidance
of doubt, pursuant to the federal Defend Trade Secrets Act of 2016, the
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law or under this Agreement or the Restrictive Covenant
Agreement for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

8. Arbitration of Disputes.

(a) Arbitration Generally. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment, the terms and conditions of such employment or the
termination of that employment (including, without limitation, any claims of
unlawful employment discrimination or retaliation, whether based on race,
religion, national origin, sex, gender, age, disability, sexual orientation, or
any other protected class under applicable law) shall, to the fullest extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties or, in the absence of such an agreement, under the

 

18



--------------------------------------------------------------------------------

auspices of the JAMS in Austin, Texas in accordance with the JAMS Employment
Arbitration Rules and Procedures (currently available at
www.jamsadr.com/rules-employment-arbitration) (the “JAMS Rules”), including, but
not limited to, the rules and procedures applicable to the selection of
arbitrators. If any person or entity other than the Executive or the Company may
be a party with regard to any such controversy or claim, such controversy or
claim shall be submitted to (or compelled to) arbitration subject to such other
person or entity’s consent or agreement. The Executive understands and agrees
that the Executive may only bring claims in the Executive’s individual capacity,
and not as a plaintiff or class member in any purported class or collective
action or proceeding or any purported representative action proceeding. The
Executive further understands and agrees that, by signing this Agreement, the
Company and the Executive are waiving and giving up any right they may have to a
jury trial on all claims they may have against each other. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. This Section 8 shall be specifically enforceable. Notwithstanding the
foregoing, this Section 8 shall not preclude either party from pursuing a court
action for the sole purpose of obtaining a temporary restraining order or a
preliminary injunction in circumstances in which such relief is appropriate
including, without limitation, relief sought under Section 7 or any of the other
Continuing Obligations; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

(b) Arbitration Fees and Costs. If the Executive initiates a claim in
arbitration, the Executive shall be required to pay any applicable initial
arbitration filing fee which, if such arbitration is administered by JAMS, shall
be to the extent provided by the JAMS Rules (and include the JAMS initial case
management fee); provided, however, such fees will be capped at the lesser of
the applicable fees required under the JAMS Rules or the amount the Executive
would have been charged by a court in the Executive’s state of residence to file
a judicial complaint for the same claims in court. The Company shall be
responsible for any employer/Company filing or case management fee (including
any remaining balance of the individual/employee filing/case management fee
above the cap) and any other fees or costs charged by JAMS and the arbitrator.
However, to the extent permissible under law and following or as part of the
arbitrator’s ruling on the matter, the arbitrator may rule that the arbitration
fees and costs be distributed or apportioned in an alternative manner. Each
party shall be entitled to be represented by their own independent attorneys in
connection with any arbitration hereunder, and each party shall pay his/her or
its own attorneys’ fees and costs; provided, however, if any party prevails on a
statutory or contractual claim that affords the prevailing party attorneys’ fees
or costs, the arbitrator may award reasonable attorneys’ fees and costs to the
prevailing party to the extent permitted by law.

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with this Agreement, the parties hereby consent to the jurisdiction
of the state courts of Texas and the United States District Court for the
Western District of Texas. Accordingly, with respect to any such court action,
the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

19



--------------------------------------------------------------------------------

10. Indemnification. The Company and the Executive hereby agree to execute the
Company’s standard indemnification agreement for senior executives.

11. Integration. Except as otherwise provided, this Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes in all respects all prior agreements between the parties
concerning the subject matter hereof (including, without limitation,
compensation, severance pay and benefits) and supersedes in all respects all
prior agreements between the parties concerning the subject matter hereof,
provided that the Equity Documents, any indemnification agreement, and any other
agreement relating to confidentiality, noncompetition, nonsolicitation or
assignment of inventions shall not be superseded by this Agreement (including as
provided in Section 7 above) and the Executive acknowledges and agrees that any
such agreements remain in full force and effect.

12. Withholding; Tax Effect. All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law. Nothing in this Agreement shall be
construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect or consequences associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board. During the
Term, any notice, requests, demand and other communications to the Executive
shall be sufficient if in writing and delivered via email to the Executive’s
applicable Company email address.

 

20



--------------------------------------------------------------------------------

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Effect on Other Plans and Agreements. An election by the Executive to resign
for Good Reason under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 7 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company severance pay plan, offer
letter or otherwise. In the event that the Executive is party to an agreement
with the Company providing for payments or benefits under such plan or agreement
and under this Agreement, the terms of this Agreement shall govern and the
Executive may receive payment under this Agreement only and not both. Further,
Section 4 and Section 5 of this Agreement are mutually exclusive and in no event
shall the Executive be entitled to payments or benefits pursuant to Section 4
and Section 5 of this Agreement.

19. Governing Law. This is a Texas contract and shall be construed under and be
governed in all respects by the laws of the State of Texas, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Fifth Circuit.

20. Assignment. Neither the Executive nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the Executive’s
consent to any affiliate or to any person or entity with whom the Company shall
hereafter effect a reorganization, consolidate with, or merge into or to whom it
transfers all or substantially all of its properties or assets; provided further
that if the Executive remains employed or becomes employed by the Company, the
purchaser or any of their affiliates in connection with any such transaction or
event, then the Executive shall not be entitled to any Severance Pay and
Benefits pursuant to Section 4 or any Change in Control Payment and Benefits
pursuant to Section 5. This Agreement shall inure to the benefit of and be
binding upon the Executive and the Company, and each of the Executive’s and the
Company’s respective successors, executors, administrators, heirs and permitted
assigns.

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

22. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

Signature Page(s) Follows.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

OPEN LENDING CORPORATION By:  

/s/ Blair Greenberg

Its:   Chair of Compensation Committee

 

EXECUTIVE

/s/ John Flynn

John Flynn



--------------------------------------------------------------------------------

Exhibit A

To: Open Lending Corporation

From: John Flynn (the “Executive”)

Date: August 28, 2020

SUBJECT: Prior Inventions

The following is a complete list of all inventions or improvements relevant to
the subject matter of the Executive’s employment by the Company that have been
made or conceived or first reduced to practice by the Executive alone or jointly
with others prior to the Executive’s engagement, employment or other service
relationship by the Company and/or its predecessors (including Open Lending
LLC):

 

☒    No inventions or improvements    ☐    See below:      

 

     

 

     

 

   ☐    Additional sheets attached   

The following is a list of all patents and patent applications in which the
Executive has been named as an inventor:

 

☒    None    ☐    See below:      

 

     

 

     

 

  

 

23